Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 and 7-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-5 and 7-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  a)generating, based on a predicted route of a user, a timeslot for presenting information to the user, wherein the predicted route is associated with a route segment, and wherein the timeslot  provides a time range for presenting the information to the moving user that is associated with a predicted time of arrival  the route segment; b) matching one or more proposals to the timeslot associated with the route segment, wherein the one or more proposals are matched, at least in part, based on proposal criteria set by a proposal criteria user associated with the proposal; c) predicting an acceptance potentiality of the user, wherein the acceptance potentiality is a measure of a likelihood of the user to accept the one or more proposals based on one or more conditions; d) selecting a subset of the one or more proposals; optimizing the selected subset of the one or more proposals, wherein the subset of the one
or more proposals includes one or more prioritized proposals based on one or more abrupt route segment condition changes;
confirming the route segment is a target route segment, wherein the target route segment  is the route segment the moving user is on and is associated with the one or more prioritized proposals;  
The “generating, matching, predicting, selecting, optimizing, confirming”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing location-aware information to a user using route-based information slotting based on the predicted acceptance of the user. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as, , “displaying to the moving user the selected subset of the one or more proposals, wherein the selected subset is   provided, at least in part, based on the acceptance potentiality.”  And also recites “computer-implemented, by  a processor”, “automobile computer system”, “wherein the acceptance potentiality is associated with an acceptance window based, at least in part, on a time period associated with the automobile computer system and the moving user accepting the one or more proposals”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for providing location-aware information to a moving user using route-based information slotting based on the predicted acceptance of the user. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer program product.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible. 
Dependent claims 2-5, 7-11, 13-16 and 18-20, the claims recite elements such as “a         probability of arrival of the user to the route segment”, “a     predicted arrival time of the user to the route segment”, “proximity of the user to points of interest”, “condition of the  user”, “of    surroundings in which the user is moving”, “optimization parameter”, “proposals”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US PG. PUB. No. 20130110392 (Kosseifi) in view of  US PG. PUB. No.  20180276710 (Tietzen), but the references fail to teach at least:
wherein the acceptance potentiality is associated with an acceptance window based, at least in part, on a time period associated with the automobile computer system and the moving user accepting the one or more proposals;

In particular Kosseifi teaches route segments , “[0008] In an example embodiment, a method can include obtaining a first location and receiving a travel time target that represents an amount of time to be traveled in relation to the first location. The method can also include calculating alternative routes as a function of the first location and the travel time target. Each alternative route can be divided into route segments and the calculation can be based on the route segments and historical information associated with each of the route segments…”, paragraph 8.
matching one or more proposals to the timeslot associated with the route segment, paragraph 78 and  implicitly teaches acceptance potentiability of a customer, 
“…For example, a user preference might be to eat lunch at 2:00 p.m. and might also include the types of restaurants that the user historically visits. The mapping component 118 can dynamically locate the preferred type of restaurant, if available around the preferred lunch time . If there are two or more restaurants that share similar criteria along the route at around the same time (e.g., 1:30 p.m. and 2:30 p.m.), the user can be presented with the alternatives…”, paragraph 78.
Tietzen discloses “…The method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant…”, abstract.
“ 015] In accordance with yet another aspect, there is provided a loyalty program method for incenting a registered customer to conduct a transaction with a registered merchant, where the method performs data mining upon transaction data between registered merchants and registered customers with an artificial intelligence engine operated by a supercomputer, and where the method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant”, paragraph 15.
See also “[0329] Real-time monitor 606 monitors customer shopping activity in real-time, e.g., whether customers are inside, proximate to, or en route to particular merchants' stores….”, paragraphs 329, 331, 334 “[0334] Real-time monitor 606 may track a customer's location over time to determine the customer's travel trajectory or travel route, and thereby determine that the customer is en route to a particular merchant's store…”, paragraph 334.

Further, Applicant's arguments filed on 6/13/2022 (in particular pages 19-20 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-5 and 7-20 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination  Kosseifi and Tietzen are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US PG. Pub.  No.  20160364812 (Cao). “Systems and methods for on-demand transportation”. This publication teaches a method relating to dating includes providing profiles of members for on-line dating including pictures and a social networking profile; receiving a requesting member to request a date with a requested member with a meeting date, place, and time; and if said requested member accepts the date request from said requesting member, generating an on-demand ride-sharing request for both members to share a ride-sharing vehicle with a mobile device.
“Research on anticipatory route guidance”. IEEE. 2006. This paper describes the industry-relevant basic research focus of the Michigan IVHS Program in the last two years, with an emphasis on the linkage among the various projects related to anticipatory route guidance. Future direction of this research focus will also be discussed. The critical test for Advanced Traveler Information Systems (ATIS) is whether an individual driver with an appropriately equipped vehicle will get intelligent and safe advice on traffic diversion from his originally chosen route after a congestion-causing incident is detected and verified. Such advice should take into account not only current traffic conditions but also anticipated delay that may occur before the driver reaches his destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/21/2022